Title: From George Washington to David Stuart, 12 December 1790
From: Washington, George
To: Stuart, David



Dear Sir,
Philadelphia Decr 12th 1790

On my return to this City, at Elkridge landing (eight miles beyond Baltimore) a Negroe fellow of the name of Paul, (brother to your Rose) came to, and informed me, that he was taken (more probably runaway from the White House Quarter) by the Troops under Lord Cornwallis. That he was put on board a British Vessel, was taken by an American one, and carried into Baltimore; where he was sold to a Captn Godman, who afterwds disposed of him to his present Master, a Mr Philip Waters of the landing abovementioned. The fellow is young & likely, and

seems desirous of returning to the Estate from which he was taken. The character of him I know not. The facts are, I presume, as I have related; but it is to be feared that time & circumstances have alienated the property. I thought it right however to give you this information.
I have been led to ask myself since you mentioned to me the exorbitant Rent expected by Mr R. Alexander for the place on which you now, or lately did live, upon what foundation it could be? This naturally led me into another enquiry—viz.—what are the Rents of lands at the distance of 6, 8 or 10 miles from Alexandria? In revolving this matter, no case was more apropos, or seemed more in point, than my contract with Mrs French; to whom I pay One hundred and thirty Six pounds pr Ann. for about 600 Acres of land, and ten working hands. The land equal to Mr Alexanders—lyes as you know on the River—and little, if any, less convenient to the Alexandria market than his. The Negroes as likely as any in the Country, one only excepted, who, by being advanced in years is less able to work than the rest. This bargain originated in or about the year 1783 between Mrs French & one Robinson, who finding it difficult (tho’ an industrious man) to clear any thing by the Bargain, & being always behind hand in the Rent, agreed, after I had purchased the fee Simple of the land to relinquish it (for a small consideration) to me. To this Mrs French readily acquiesced, and for the addition of fourteen pounds to the Rent, has leased it to me for her life; it being let to Robinson for Seven years only; at the expiration of which the rent of £150 commences. The taxes of the land & Negroes Robinson was, & I am to pay. I am also to Clothe & feed the Negroes. The rent is neither to increase or diminish; the chance of the increase of the Negroes, & consequently their work, was placed against the decrease; & no deaths have happened, whilst five or Six are not of full size for half sharers. This Bargain as I have been informed was thot by the friends of Mrs French to be an advantageous one for her—I think so too—Upon what principle then can Mr Alexander talk of the Rent you say he expects? When taxes—unfavorable Seasons—and other contingencies are taken into calculation, he will not find, among those who mean to pay, one who will come near his exorbitant ideas. If there is inability in the way, or no intention of doing it, it is a matter of no consequence whether five hundred

or fifty pounds, is the Rent stipulated. With great esteem & regard I am, Dr Sir Yr Affecte Hble Servt

Go: Washington

